DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-9, in the reply filed on October 25, 2022 is acknowledged and appreciated. It is noted, however, that applicant did not address the election of species requirement that was set forth of pages 4-5 of the previous Office action. As such, the examiner has constructively elected Species (a), corresponding to the embodiment of FIG. 3, and having claims 1, 5, and 6 readable thereon. Claims 2, 4, 7, and 9 are considered patentably indistinct from Species (a) and, therefore, have also been examined with the constructively elected species. 
Claims 3, 8, and 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on August 25, 2021 and February 15, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)2) as being anticipated by Patent No. 11,118,896 to Sesko et al. (hereinafter “Sesko”).
In re claim 1, Sesko discloses a fiber plug for optical coupling of a light-guiding fiber (812’) with a plug receptacle, see FIGS. 8-16, the fiber plug comprising: 
a plug housing comprising outer portions of system (850’) and element (871) for receiving and locking component parts of the fiber plug in a predetermined position relative to one another; wherein the plug housing (850’, 871) includes: 
a fiber inlet and a fiber bearing at the forward end of connector (809’) configured for spatially fixed reception of the light-guiding fiber (812’); 
at least one optical lens (852’) located optically downstream of the fiber bearing along a beam path and configured for collecting light exiting at an end face of the light-guiding fiber (812’) and for collimating the collected light; and 
a coupling surface comprising a surface of kinematic mount (879) with an output of the beam path and with a coupling structure (879) for connection to a receptacle structure (872), which is complementary to the coupling structure (879), 
wherein at least one adjustable optical element (window 858’ and/or second connector 809’’) is arranged optically downstream of the fiber bearing in the beam path; and 
wherein the coupling structure (879) has a first component of a magnetic coupling that includes two components/magnets and a first component (891) of a kinematic coupling.  See columns 16-21 of Sesko for further details. 

In re claim 4, since the optical lens (852’) of Sesko has the same physical structure as the claimed optical lens of Sesko, it is considered inherently corrected achromatically to a spectral range or wavelength range intended for use.

In re claim 5, the adjustable optical element (858’/809’’) includes at least one plane-parallel plate (window 858’).

In re claim 6, as seen in FIG. 11 of Sesko, a further plane-parallel plate arranged in the beam path appears to be located between elements (871) and (850’).

In re claim 7, as seen in FIG. 11 of Sesko, the fiber bearing at the forward end of connector (809’) is configured for retaining a light-guiding fiber (812’) having a light exit surface directed along the beam path.

In re claim 9, the at least one adjustable optical element (858’/809’’) is inherently capable of being adjusted such that light exiting the fiber is provided at the output of the fiber plug parallel and symmetrically with respect to the beam path because Sesko specifically mentions that the coupling planes (878) and (878’) may be made parallel to each other and the at least one adjustable optical element (858’/809’’) may be locked in a state adjusted in this way via the holding force of the magnets of kinematic mount (879).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the primary reason for indicating allowable subject matter is the inclusion of the adjustable optical element includes a prism wedge pair having two mutually adjustable prism wedges arranged in a common mount and wherein the prism wedge pair is tiltable about a plurality of axes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Pub. No. US 2017/0031110 A1 discloses coupling structures (310) and (410) each having magnetic coupling elements (352, 452) and kinematic coupling elements (362, 462).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/
Primary Examiner
Art Unit 2874                                                                                                                                                                                                        

or
November 2, 2022